Citation Nr: 1745647	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-62 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to August 5, 2015, for the award of a 40 percent rating for degenerative disc disease (DDD) of the thoracic, lumbar, and lumbosacral spine (previously lumbosacral strain).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for lumbosacral strain and assigned a 10 percent rating from July 21, 2003 and a 20 percent rating from September 26, 2003.  The Veteran filed a timely notice of disagreement (NOD) with the rating assigned.  In an October 2016 rating decision, the RO recharacterized the Veteran's back disability as degenerative disc disease (DDD) of the thoracic, lumbar, and lumbosacral spine and granted a 20 percent rating from July 21, 2003 and a 40 percent rating from August 5, 2015.  In December 2016, the Veteran's attorney limited the appeal to the effective date for the 40 percent rating, and the issue has been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, a retrospective opinion that complies with Correia and also adequately addresses functional loss is needed.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims file to a VA examiner for preparation of a retrospective opinion.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.

The examiner is asked to address the following:

(a)	Please provide an opinion as to the full range of motion of the thoracolumbar spine throughout the appeal period (since July 2003): in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.

(b)	Considering the Veteran's reported history, please provide an opinion describing functional impairment of the thoracolumbar spine due to flare-ups throughout the appeal period (since July 2003), accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

2.  Then, after taking any development deemed necessary, readjudicate the issue on appeal.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




